      Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 1 of 12




              UNITED STATES OF AMERICA FEDERAL COURT SYSTEM



March 16, 2019



Plaintiff:

HONORABLE MICHAEL ARROYO                            F ILE
                                                      -   D
                                                   clerk's Office
                                                     USDC, Mass.
6 Jr's Lane                                       pate-3,ao.,. \ q
Franklin, Massachusetts 02038
                                                  ~y          f~
                                                       Deputy Clerk




Vs.



Boston Logan International Airport

Spirit Airlines

1 Harborside Drive

Boston, Massachusetts 02128




This is a criminal complaint on poor disrespectful criminal treatment that I
received as a respectable human on the property of Boston Logan
International Airport and also on the commercial airplane flight property of
Spirit Airlines. Truth of matter is that security was breached and criminally
disrespected by the TSA security on site of the Boston Logan airport

                                       1
    Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 2 of 12



building. Employees of the airport were silently criminally disrespectful to
my human in the Logan International Airport building and also on the plane
as I traveled to Orlando, Florida International airport, from Boston,
Massachusetts.

Attached is a 125% factual criminal complaint on the non appropriate
management of the airports having the bold disrespectful nerve for the
above security breach to pass through the airports from Boston,
Massachusetts to Florida and back to New England. The crime that I put up
with on the airport and commercial airplane property was absolutely non
realistic and non appropriate for any human in this world ever to have to
put up with.

With what I had recognized, with the disrespectful hateful behavior that I
put up with there should have been a Aviation law enforcement officer on
and off of each flight, with handcuffs in custody working as a monitor of
each flight, making sure that any passengers that had the bold nerve to
criminally disturb any of the other passengers silently or out loud were
immediately legally arrested on site, on or off of the airplane. Read the
attached complaints and documents for a full description of what had taken
place on the airport property.

Immediate legal compensation and all other respectable actions are
immediately expected to be given to my human from the above responsible
airport authority commercial companys named as defendants in this
docket.



THE ABOVE MESSAGE IS THE TRUTH AND NOTHING BUT THE TRUTH. THE
DEFENDANTS LISTED SHALL BE CALLED IN TO THE FEDERAL COURT BY
COURT SUMMONS TO IMMEDIATELY RECOGNIZE THAT THEY NEED TO PAY
MY RESPECTABLE HUMAN IMMEDIATE LEGAL COMPENSATION FOR THE
NONSENSE THAT I WAS PUT THROUGH ON THEIR COMMERCIAL PROPERTY.

                                      2
    Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 3 of 12




LEGAL DEMAND:

The above listed defendants are here by demanded to immediately pay my
respectable human the full amount of $1,100,000.00 for the non
appropriate human treatment that I was put through on the above listed
defendants commercial airline property. No human on this earth shall ever
again be treated in such a disrespectful non appropriate way on the above
listed defendants commercial property, for any reason what so ever. Shall
this 125% truthful complaint serve as a legal reminder and violation of the
importance of making sure that the airport management is up to date and
appropriate with all of the employees employed by the airport commercial
property, making sure that no types of disrespectful criminal behavior
towards any humans on the commercial property is allowed, for any reason
what so ever.




The above criminal complaint was written by my respectable human on this
day of Saturday, the 16th day of March 2019.




                                        Respectably Submitted,
"·                     Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 4 of 12

     \.



      '7      I
          I
              !   March 15, 2019
          I

                  To: Orlando, Florida Airport and

                  Boston Logan International Airport

                  From: HONORABLE MICHAEL ARROYO



                  CRIMINAL COMPLAINT: Attached is a criminal complaint in which criminal
                  charges need to be pressed on specific name_d employees of the Orlando,
                  Florida Airport. Legal compensation is obviously more then immediately
                  expected due to the criminal troubles that I was put through in the airports.



                  My name is HONORABLE MICHAEL ARR(?YO. This is the 15th day of March
                  2019. I was put through alot of illegal harrassment and poor disrespectful
                  human treatment in the above named airports. I was put through very
                  serious amounts of illegal criminal assault in The State Of Florida due to the
                  neglect and lack of appropriate respectable caring management of the
                  buildings.

                  I was put through disrespectful hate crimes and terrorism in The State Of
                  Florida, Orlando and Kissimee, Florida due to the above criminal neglectful
                  behavior that was conducted by the employees of the airports. I put up
                  with pessimist, rapist and treasonist in both buildings and property of the
                  above named airports. I notified TSA security in Orlando, Florida that I did
                  not approve of the behavior presented by strange non identified humans in
                  Orlando, Florida.

                  These humans on the property of the airport building, were behaved as
                  disrespectful non appropriate and hateful towards my human. Now, there
                  is absolutely legal consequences for allowing that type of criminal behavior

                                                        1
                          Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 5 of 12


                   I
              JI        on the property of commercial business airport property. The Orlando
              /         Florida and other named commercial business propertys will be legall;

         I              demanded by a lawyer or the court of law to immediately provide my
         ,r             human respectable compensation funding for the criminal nonsense that 1
         j             put up with on the property of the airport commercial businesses.
         \             With the above situation I recognized illegal disrespectful behavior and
    !')                promotion of future terrorist events. It is most appropriate that Aviation
    ~.                 law enforcement of the airport and that stand guard on each flight, is
/
                       immediately notified of the above disrespectful criminal behavior, which is
                       a breach of legal security.




                       Boston Logan International airport: Boston Logan International airport. I
                       was on the property of Boston Logan International airport, getting ready to
                       take off on my flight to Orlando, Florida as a respectable human. I was
                       attacked in the building by the non identified disrespectful criminals,
                       terrorist and rapist from the local Armorys in Boston, Massachusetts.

                       These criminals were harrassing and criminally assaulting my respectable
                       private healthy human with Armory service weapons criminal assault
                       electricity. TSA security, noticed that I was being criminally assaulted and
                       raped by non identified terrorist and rapist from a non identified local
                       Armory, of Boston, Massachusetts.

                       TSA did a terrible criminal job, clearing my respectable healthy human from
                       the criminal assaut and aggressive rape beams as I was being cleared
                       through security. Truth of matter is that going back and viewing the entire
                       video of the cameras from the airport, you will witness TSA Security,
                       pushing me under a electric rape line being criminally transmitted from
                       dangerous criminal from a local near by criminally disrespectful Armory,


                                                             2
             Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 6 of 12



        near by the Logan International Airport building.
I
    /
        The TSA employees that were involved with the criminal rape and indecent
        disrespectful invisible criminal actions on cameras of the airport on March
        12, 2019 can be immedif1tely legally arrested for their lack of legal security
        in which they are employed to provide appropriate respectable services
        towards any type of victim of plain sight or the public. Not only~ lack of
        legal security but they can also be immediately arrested on rape and
        charges related to indecent criminal assault and homicide.

        How dare any type of security employment worker rape my human with
        the above disrespectful criminal nonsense.

        Truth of matter is that criminal charges should have been immediately filed
        on TSA security of the Boston Logan International Building Airport. Also
        criminal charges should have been immediately filed on TSA security of the
        Boston Logan International Airport for pushing me through a electric
        criminal assault rape line while clearing my person through the TSA airport
        security section of clearance of the airport.

        Also criminal charges and a small legal arrest of behavioral corrections
        should have been immediately filed on the airport employee that printed
        and handed me my private personal airport ticket heading from Boston,
        Massachusetts to Orlando, Florida on the date of March 12, 2019. at Spirit
        Airlines of Boston Logan International Airport. Truth is, you simply can not
        allow any of the airport employees to criminally misbehave and criminally
        disturb another human, with out immediate legal behavioral corrections, of
        their actions. Meaning either being immediately legally arrested or simply
        just loss of employment.

        A near by law enforcement officer with personal possession of handcuffs
        should have immediately arrested, the assistant that printed my ticket and
        pushed me through a criminal rape line as she handed me my ticket. No
        questions about it.

                                               3
               Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 7 of 12
..    . .'·\   -..

     Simple legal arrest and behavioral corrections should have been
     immediately made in the favor of my self as a respectable healthy adult
     human and also the favors of the owners of the above listed airport
     buildings. This is for prevention of rape and other homicide related crimes
     that I was put through on the property of the airports in Boston,
     Massachusetts and also on the property of the airport in Orlando, Florida
     due to the absolute disrespectful invisible criminal behavior that started at
     Logan International Airport.



     SPIRIT AIRLINES COMMERCIAL FLIGHT: I was boarded as a passenger on to
     the Spirit Airline flight on March 12. 2019 at about 7: 45P.M. As I was
     waited to be boarded on to the flight in the Logan International Airport
     located in Boston, Massachusetts I was criminally paraded by criminal
     disrespectful public humans. Actually illegally entrapping and pushing me
     through a dangerous disrespectful criminals electric rape line while waiting
     in the airport. This is the invisible line of a disrespectful rapist from a local
     government department Armory near by the airport. I want the Aviation
     Law Enforcement, Judges in this case to review the entire camera footage
     of the above situation that took place in Boston International Logan Airport
     on March 12, 2019.

     I was criminally paraded and invisibly pushed by rapist, terrorist, pessimist
     and treasonist of the public due to the 125% careless disrespectful criminal
     fault of TSA agents on site of the airport of the above listed date.

     Also on the commercial flight to Orlando, Florida once again I was criminally
     raped by very disrespectful criminals of the Armorys while being a
     passenger sat down in seat lA of the airplane. These criminals were just
                                              '
     shooting dangerous disrespectful amounts of electricity at my human while
     being sat down as a respectable passenger of the commercial airplane. The
     flight attendants and Pilot that were assisting that commercial plane that
     day, can be immediately legally arrested and have their commercial Pilot
                                              4
     Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 8 of 12



licenses immediately taken away by Federal law enforcement, for all
respectable reasons. This is for legal charges of criminal assault related very
close to homicide related charges towards a passenger while conducting
commercial airport business for the Spirit Airlines on the flight to Orlando,
Florida on the date of March 12, 2019 from times 08:38 P.M. to 12:00 A.M.

An appropriate respectable worthy air port management would have had
state or Federal law enforcement waiting at Orlando, Florida airport to
provide immediate legal behavioral corrections to the above criminally
misbehaved disrespectful airline staff towards one of their traveling
customers. That is the appropriate legal workings of an airport.



ORLANDO, FLORIDA INTERNATIONAL AIRPORT

The situation with Orlando, Florida international airport is that I was
criminally assaulted on the property of the airport due to the criminal fault
of the above situation. I was greeted by absolutely disrespectful hooligans
from the local near by Armorys of Orlando, Florida. These are disrespectful
pigs with the Armory weapons shooting invisible rape lines at my human on
the property of the Orlando International Airport buildings.

These non idnetified hooligans and rapist followed and raped my
respectable human through the property of the airport building to the car
rental company that I rented a personal vehicle from. These local non
identified rapist and hooligans were just shooting invible lines of a rapist
electricity all through the NextCar vehicle rental company walls at my
respectable healthy human. Their actions were absolutely out of this world
not appropriate illegal disrespectful and if these criminals of the Armorys
are identified and arrested for the above crimes they can be immediately
held in Federal or state prison for a very long time.

The homicidal crimes of disrespectful rapist that they were criminal
assistance to, on the property of the above listed airports are more then

                                       5
     Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 9 of 12



criminally disrespectful and serious. Immediate arrest and behaviral
corrections need to be made.

I stayed at a hotel in Kissimee, Florida. Local hooligans and disrespectful
criminals from the local Armorys just criminally assaulting my respectable
human on the property of the EconoLodge Inn Hotel, in Kissimmee, Florida
due to the absolute disrespectful carelesss criminal negligence of the
employees of the above listed airports.

I was up set and I was not at all satisfied with the criminal disrespectful
nonsense that I was put through traveling to Orlando, Florida due to the
disrespectful criminal negligence of the above listed airports. I was put
through alot of overly disrespectful criminal nonsense in Florida due to the
criminal negligence of the above listed airports.

The next day I ended up purchasing another ticket for flight to TF Green,
Rhode Island Airport. This ticket was through FRONTIER AIRLINES
COMPANY, heading out from Orlando, Florida to TF Green Airport in Rhode
Island. This ticket was scheduled to leave March 15, 2019 at 12:00 P.M. in
the afternoon.



ORLANDO INTERNATIONAL AIRPORT: March 15, 2019 I arrived at the
airport by shuttle from the car rental company. Once again I am to mention
that I was overly criminally assaulted by local hooligans and disrespectful
criminals from the local Armorys and disrespectful motorist of the public
roads and highways of Florida due to the disrespectful criminal negligence
of the above listed airports. I had non talented disrespectful, hateful
inconsiderate local pessimist, treasonsist and rapist criminally violate my
human in The State Of Florida, in the local areas of Orlando and Kissimee,
Florida due to the absolute out of control criminal negligence of the above
listed airports. I had danegrous disrespectful illiterate non educated
criminals from the local Armorys shooting invisible rape criminal asault

                                       6
    Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 10 of 12



lines at my respectable human in the local areas of Orlando and Kissimee,
Florida. This was allowed to criminally assaut my human due to the non
appropriate actions of the management of the airports.



On Friday, March 15, 2019 I arrived at the Orlando international Airport at
about 10 A.M. I got my airline ticket printed from a confirmation machine
on the property of Orlando, Florida airport. I walked through the TSA
security clearance. Once again, disrespectful careless TSA agents that were
on site just pushed me through a criminals electric rape line of indecent
criminal assault.

1. THIS IS DISRESPECTFUL POOR TREATMENT TOWARDS MY RESPECTABLE
HUMAN.

2. A TSA AGENT IS TO BE IMMEDIATELY LEGALLY FIRED FROM TSA
EMPLOYMENT IF IN GUILT OF RAPING MY HUMAN, FOR AN REASON WHAT
SO EVER.

3. I RECOGNIZED ABSOLUTELY DISRESPECTFUL HUMAN TREATMENT
TOWARDS MY RESPECTABLE HUMAN, CONDUCTED BY THE MANAGEMENT
OF THE ORLANDO, FLORIDA AIRPORT AND TSA SECURITY SUPERVISORS
THAT TOOK PLACE ON THE PROPERTY OF THE ORLANDO INTERNATIONAL
AIRPORT ON THE DATE OF MARCH 15, 2019.

4. THIS CAN BE CATEGORIZED AS, THE TSA SECURITY AND MANAGEMENT
OF THE BUILDING ALLOWING THE DISRESPECTFUL PUBLIC TO CRIMINALLY
ASSAULT, HIT AND INVISIBLY SMACK A HUMAN AS HE IS WALKING
THROUGH THE PROPERTY OF THE AIRPORT.

5. THIS IS LIKE THE MANAGEMENT AND ON SITE SECURITY OF THE AIRPORT
ALLOWING THE DISRESPECTFUL DIRTY PUBLIC OF PESSIMIST AND
TREASONISTTO HIT AND CRIMINALLY ASSAULT DONALD TRUMP AS HE IS
WALKING THROUGH THE AIRPORT BUILDING.

                                      7
    Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 11 of 12



6. THEIR CRIMINAL NEGLIGENCE ANO ACTIONS WERE OUT OF THIS WORLD
ILLEGAL AND CRIMINALLY DISRESPECTFUL.

7. EVERY SINGLE BIT OF IT IS ON AIRPORT CAMERA AT THE ABOVE LOGAN
INTERATIONAL AIRPORT AND OF COURSE THE MOST OBVIOUS ORLANDO
INTERNATIONAL AIRPORT.

8. WHAT I RECOGNIZED IS A VERY SERIOUS CRIMINAL BREACH OF
SECURITY, FOR PROMOTION OF FUTURE DISRESPECTFUL ACTS OF
TERRORISM. IT IS MOST APPROPRIATE THAT THE AVIATION LAW
ENFORCEMENT OF THE BUILDING AND COMMERCIAL FLIGHTS IS
IMMEDIATELY NOTIFIED OF THE ABOVE CRIMINAL NEGLIGENCE AND
DISRESPECTFUL CRIMINAL BEHAVIOR THAT I PUT UP WITH DUE TO THE
CRIMINAL NEGIGENCE OF THE ABOVE LISTED AIRPORTS AND NON
IDENTIFIED HOOLIGANS FROM THE ARMORYS.



I am going to attach legal copys of all of my airline tickets of the above
situation. Truth of matter is that criminal charges need to be filed in the
above situation, demanding immediate legal arrest of behavioral
corrections in immediately fixing the management of the above airlines. I
am going to notify the appropriate law firms and courts of law, that I expect
immediate legal compensation for the above nonsense that I was put
through on the property of the Commercial AirPort Buildings.

I expect immediate legal sincere justice for the troubles that I was through
due to the 125% fault of the management of the above listed air lines
buildings.



Contact:

HONORABLE MICHAEL ARROYO


                                       8
    Case 1:19-cv-10534-MPK Document 1 Filed 03/20/19 Page 12 of 12



Phone#: 678 878 0730

Email: lordhonormichaell@gmail.com



How dare I be raped and forced to put up with such criminal public weirdos
and strangers due to the criminal fault of the above airllines. Make sure
that the airlines provide me immediate legal respectable compensation for
the troubles that I was put through.



THE ABOVE MESSAGE IS THE TRUTH AND NOTHING BUT THE TRUTH. I WAS
PUT THROUGH THE ABOVE DISRESPECTFUL CRIMINAL ASSAULT IN THE
STATE OF FLORIDA DUE TO THE CRIMINAL FAULT AND NEGLIGENCE OF THE
ABOVE LISTED AIRPORTS. MAY THE RESPECTABLE LAW 1S PROVIDE
APPROPRIATE JUSTICE AND FAIR PEACE FOR ALL.



This criminal complaint has been written by my respectable human on
Friday, the 15th day of March 2019.




                         Respectably Submitted,



                         HONORABLE MICHAEL ARROYO
